Exhibit 10.18

 

FACTORY CARD & PARTY OUTLET CORP.

2003 EQUITY INCENTIVE PLAN

 

OPTION AGREEMENT

 

Factory Card & Party Outlet Corp., a Delaware corporation (the “Company”) hereby
grants to                      (the “Optionee”), an employee of Factory Card
Outlet of America Ltd., an option (the “Option”) to purchase the number of
Shares of the Company’s common stock (“Shares”), and at an Option Price, as set
forth below. The Option is subject to the terms and conditions set forth in this
Option Agreement, in the attached Exhibit A to this Option Agreement, and in the
Factory Card & Party Outlet Corp. 2003 Equity Incentive Plan, as amended from
time to time (the “Plan”), all of which are an integral part of this Option
Agreement. You may obtain a copy of the Plan from the Company upon request.
Capitalized terms used but not defined in this Option Agreement have the meaning
specified in the Plan.

 

   

Date of Grant

  ___________        

Expiration of Option Term

  ___________        

Number of Shares

  ___________        

Option Price

  $___________    

 

The Option is exercisable [in installments] as follows:

 

Date Exercisable

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

    No. of Shares
Exercisable


--------------------------------------------------------------------------------

   Cumulative
No. of Shares


--------------------------------------------------------------------------------

 

Before ____________________

   0 %   0    0  

[On or after _______________

                 

    and before _______________

   —       —      —    

On or after _______________

                 

    and before _______________

                       —       —      —   ]

On or after _______________

   100 %   —      —    

 

Factory Card & Party Outlet Corp.

By:

 

 

--------------------------------------------------------------------------------

    [            [title]            ]



--------------------------------------------------------------------------------

EXHIBIT A

to

STOCK OPTION AGREEMENT

 

1. Manner of Exercise. The Optionee (“you”) may exercise this Option by
delivering to Stock Option Department of the Company at 2727 Diehl Road,
Naperville, Illinois 60563, Attention: Treasurer, during the period before the
expiration of the Option term, an executed notice of intent in the form attached
hereto as Annex I to purchase a specific number of Shares pursuant to this
Option, accompanied by payment in full of the Option Price for that number of
Shares; provided that the minimum number of Shares that may be purchased upon
any exercise of this Option shall be 50 Shares. If any person other than you
exercises this Option, the written notice of exercise must be accompanied by
such documentation as the Company may require evidencing the authority of such
person to exercise the Option. Payment may be made by any one or a combination
of the following means:

 

(a) Cash, negotiable personal check or electronic funds transfer.

 

(b) The tender of Mature Shares having a Fair Market Value on the effective date
of such exercise equal to the aggregate Option Price for the number of Shares
being purchased. “Mature Shares” means Shares that are fully paid, free and
clear of all liens and encumbrances and properly endorsed for transfer that
either (A) you have owned for at least six months (or such longer period as the
Committee determines is required by applicable accounting standards to avoid a
charge to the Company’s earnings) or (B) you purchased on the open market.

 

(c) Attestation through submission of acceptable certification of your ownership
of Mature Shares having a Fair Market Value on the effective date of such
exercise equal to the aggregate Option Price for the number of Shares being
purchased. To the extent payment is made by attestation, the number of Shares
issued for the portion of the Option so exercised shall not exceed the number of
Shares covered by such portion of the Option less the number of Shares for which
you submit an acceptable certification of ownership.

 

(d) Pursuant to procedures approved by the Committee, through the sale of the
Shares acquired on exercise of this Option through a broker-dealer to whom you
have submitted an irrevocable notice of exercise and irrevocable instructions to
deliver promptly to the Company the amount of sale or loan proceeds sufficient
to pay for such Shares, together with the amount of federal, state, local or
foreign withholding taxes payable by reason of such exercise.

 

Such exercise shall become effective at the time both such notice and payment
have been received by the Company, which must be a date after the Option has
become exercisable and before the Option has terminated either through
expiration of the Option term or pursuant to Paragraph 3 below upon or following
your termination of employment. You shall not have any rights as a stockholder
of the Company with respect to the Shares deliverable upon exercise of this
Option until a certificate for such Shares is delivered to you.

 

2. Exercise. This Option shall become fully exercisable (subject to Paragraph 3
below) upon your termination of employment on account of (i) death or (ii)
disability.

 

3. Exercise After Termination of Employment. You may exercise this Option only
while you are employed by the Company or an Affiliate, except that you may also
exercise this Option after the date on which you cease to be so employed (your
“Termination Date”) as follows:

 

(i) if you have a Termination of Employment on account of retirement, death or
disability you or your legal representative may exercise this Option at any time
during the one year period after your Termination Date; or



--------------------------------------------------------------------------------

(ii) if you have a Termination of Employment for a reason other than retirement,
death, disability or cause you may exercise this Option at any time during the
90-day period after your Termination Date.

 

Notwithstanding the foregoing, except as otherwise provided in Paragraph 2 of
this Exhibit A, you may exercise this Option after your Termination Date only to
the extent it was exercisable immediately before your Termination Date; and
under no circumstances may you exercise this Option after the Expiration of
Option Term. For purposes of this Section 3, if you are employed by a
corporation that is an Affiliate of the Company, you will be deemed to have had
a Termination of Employment as of the first day on which such corporation ceases
to be an Affiliate of the Company. For purposes of this Section 3, “retirement”
shall mean a Termination of Employment occurring for any reason after you attain
age 60.

 

4. Taxes. The Company is not required to issue Shares upon the exercise of this
Option unless you first pay to the Company the minimum amount that the Company
is required to withhold for federal, state, local or foreign income, FICA or
other taxes relating to such exercise. You may irrevocably elect at the time of
exercise of this Option to make payment of federal, state, local or foreign
income, FICA or other taxes that you are required to pay relating to such
exercise up to your marginal tax rate, even if greater than the minimum
withholding amount. You may satisfy this obligation by any one or a combination
of the following means:

 

(i) delivering cash, negotiable personal check or electronic funds transfer in
an amount that is equal to the amount to be withheld;

 

(ii) delivering part of all of the payment in Mature Shares having a Fair Market
Value on the date effective date of such exercise that is equal to the amount to
be withheld;

 

(iii) requesting the Company to withhold from those Shares that would otherwise
be received upon exercise of this Option a number of Shares having a Fair Market
Value on the effective date of such exercise that is equal to the amount to be
withheld.

 

5. Limited Transferability of Option. Except as provided below in this Paragraph
5, this Option is exercisable during your lifetime only by you or your guardian
or legal representative, and this Option is not transferable except by will or
the laws of descent and distribution. Except as provided below in this Paragraph
5, this Option may not be assigned, negotiated, or pledged in any way (whether
by operation of law or otherwise) and this Option shall not be subject to
execution, attachment or similar process.

 

(a) By written instrument signed and dated by you and delivered to the Secretary
of the Company during your lifetime, which you may change without the consent of
any beneficiary by delivery of superseding instrument in like manner, you may
designate a beneficiary to exercise this Option or otherwise receive payment
under this Option after your death.

 

(b) You are authorized to transfer all or any portion of this Option by gift (or
similar transfer for no consideration) to a Permitted Transferee pursuant to
procedures established by the Committee; provided that any such transfer shall
cover at least 50 underlying Shares. A “Permitted Transferee” is (i) any of your
spouse, children, stepchildren, grandchildren, parents, stepparents, siblings,
grandparents, nieces and nephews (the members of your “Immediate Family”) (ii) a
trust, the primary beneficiaries of which consist exclusively of you or members
of your Immediate Family; or (iii) a partnership the partners of which consist
exclusively of you or members of your Immediate Family. Following the transfer
of all or any portion of this Option to a Permitted Transferee, the Permitted
Transferee shall have all of your rights and obligations and you shall not
retain any rights with respect to the transferred Option, except that (A) the
payment of any tax attributable to the exercise of the transferred Option shall
remain your obligation, and (B) the period during which the transferred Option
shall become exercisable or remain exercisable shall depend on your employment
status.

 

A - 2



--------------------------------------------------------------------------------

6. Change of Control. This Option is subject to the rights of the Committee upon
a Change in Control to (i) provide for the acceleration of any time periods
relating to the exercise or realization of this Option, (ii) provide for the
purchase of this Option with or without your consent for an amount of cash equal
to the amount that could have been attained upon exercise of the Option had the
Option been currently exercisable or payable during a stipulated period prior to
the Change in Control (iii) make such adjustment to this Option as the Committee
deems appropriate to reflect such Change in Control, or (iv) cause this Option
to be assumed, or new rights substituted therefore, by the acquiring or
surviving corporation after such Change in Control.

 

7. Nonstatutory Option. This Option does not qualify as an incentive stock
option.

 

8. Amendments. The Committee may by written instrument amend this Option
Agreement prospectively or retroactively in any manner; but no such amendment
may adversely affect your rights without your consent unless such amendment is
required or permitted by subsection 15.2 of the Plan or required to comply with
securities, tax or other laws. The Committee may substitute a new Option for
this Option. The Committee retains with respect to this Option all of the
rights, powers and authorities described in the Plan, whether or not set forth
in this Option Agreement, unless expressly provided to the contrary in this
Option Agreement.

 

9. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary. Any notice
to be given to you shall be addressed to you at the address listed in the
Company’s records. By a notice given pursuant to this Section, either party may
designate a different address for notices. Any notice shall have been deemed
given when actually delivered.

 

10. Severability. If any part of this Agreement is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of this Agreement not declared
to be unlawful or invalid. Any part so declared unlawful or invalid shall, if
possible, be construed in a manner which gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.

 

11. Applicable Law. This Agreement shall be governed by the laws of the State of
Delaware other than its laws respecting choice of law.

 

12. Headings. Headings are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

A - 3